Citation Nr: 1210542	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  08-31 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased initial disability rating for diabetes mellitus, type II (diabetes), currently evaluated as 20 percent disabling. 

2.  Entitlement to a separate compensable disability rating for the diabetic complication of renal dysfunction.

3.  Entitlement to a separate compensable disability rating for the diabetic complication of erectile dysfunction.

4.  Entitlement to a separate compensable disability rating for the diabetic complication of retinopathy.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1971 to November 1972.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which continued the rating of the Veteran's diabetes mellitus, type II, with hypertension and erectile dysfunction at 20 percent disabling.  

This case was previously before the Board in January 2011, when it remanded the Veteran's claim for an increased rating for diabetes in order to provide the Veteran with a VA examination to determine the current severity of his condition.  The Veteran received such examination in February 2011, and this opinion was supplemented in December 2011.  As a result of this examination, the Board has added the issues of separate evaluations for renal dysfunction and retinopathy and as shown on the cover page.  With respect to the issues of entitlement to an increased rating for diabetes, a separate evaluation for renal dysfunction, and a separate evaluation for erectile dysfunction, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The issue of a separate rating for the diabetic complication of retinopathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The competent and credible evidence of record indicates that treatment of the Veteran's diabetes requires the use of insulin and the restriction of diet, but it does not require restriction of activities.

2.  The competent and credible evidence of record indicates that the Veteran's renal dysfunction results albuminuria but no edema, no definite decrease in kidney function, or compensable hypertension.

3.  The competent and credible evidence of record indicates that the Veteran suffers from erectile dysfunction without penile deformity.

4.  The competent and credible evidence of record does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected diabetes mellitus is inadequate.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for service-connected diabetes have not been met at any time during the appellate period.  38 U.S.C.A.      § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

2.  The criteria for a separate compensable rating for renal dysfunction have not been met at any time during the appellate period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115a, Diagnostic Codes 7101, 7541 (2011).

3.  The criteria for a separate compensable rating for erectile dysfunction have not been met at any time during the appellate period.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2011).

4.  The criteria for referral of the Veteran's disabilities on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2011); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

In the present case, correspondence dated October 2004 and July 2007 satisfied the duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran filed his claim prior to the 2006 Dingess decision, and as such, he was not provided with Dingess notice at the time of his claim.  Instead, in July 2007, Veteran was provided with notice regarding the degree of disability and effective date.

Regardless, in the instant case, the issue of a higher initial disability rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  The Board therefore concludes that VCAA notice requirements have been satisfied with respect to the issues on appeal.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Veteran's service treatment records and medical records have been obtained, to the extent available.  There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran has been afforded with three examinations of his diabetes and associated complications: the first in June 2006, a second in July 2007, and a third pursuant to the Board's January 2011 remand, in February 2011 (as supplemented in December 2011).  The reports of these VA examinations indicate that the examiners reviewed the Veteran's past medical history and claims file, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision as to the Veteran's diabetes disability and associated renal and erectile dysfunction in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

On his Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge.  Prior to the date of this hearing, however, the Veteran properly withdrew his request.  The Veteran's hearing request has therefore been deemed withdrawn.  See 38 C.F.R. § 20.704 (2011).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Rating for Diabetes

The Veteran seeks an increased disability rating for his service-connected diabetes, which is currently rated as 20 percent disabling.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).  Factual findings may show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings for different periods of time, or "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In the instant case, Diagnostic Code 7913 is the most appropriate code not only because it pertains specifically to the disability at issue (diabetes), but also because it provides specific guidance as to how symptoms of this disability are to be evaluated.  Nothing in the evidence suggests that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7913.  The following ratings apply to diabetes:

A 20 percent disability rating applies to diabetes requiring insulin and restricted diet, or use of an oral hypoglycemic agent and a restricted diet.

A 40 percent disability rating applies to diabetes requiring insulin, restricted diet, and regulation of activities.

A 60 percent disability rating applies to diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

A 100 percent rating applies to diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

The phrase "regulation of activities" as used above means that a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996).

Generally when there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  In the instant case, however, the rating criteria contained in Diagnostic Code 7913 is successive; in other words, the evaluation for each higher disability rating includes the criteria of each lower disability rating.  If any criterion is not met at any particular level, the veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Each higher evaluation requires the elements of the lower evaluation: the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth.  Accordingly, under this and other diagnostic codes that are successive, consideration of 38 C.F.R. § 4.7 is not required.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).

Turning to the facts in the instant case, in a December 2005 private treatment record from K.F.P., the Veteran denied numbness or tingling in the feet.  It was noted that the Veteran's diabetes and hypertension was poorly controlled at that time.  

The Veteran then received a VA examination in June 2006.  The examiner noted that the Veteran took oral medication but did not take insulin injections in treatment of his diabetes.  Though the Veteran reported having periodic mild hypoglycemic reactions in the past, the Veteran had not been hospitalized as a result of his diabetes, nor had he ever experienced ketoacidosis.  The Veteran noted no urinary problems, including hesitancy, urgency, diminished stream, or dribbling.  He experienced nocturia once.  The Veteran expressed a problem with diminishing erections for the preceding four years, but medications completely resolved this problem.  The Veteran reported experiencing mild hypertension about ten years prior to the examination, or at approximately the same time as he began treatment for diabetes.  The Veteran reported that his blood pressure tended to measure approximately 120/80.  The Veteran complained of no notable paraesthesias in the feet or hands.

Upon physical examination, the Veteran's blood pressure measured 140/90 mmHg, 136/88 mmHg, and 126/82 mmHg.  The Veteran's BUN was 19.7mg%, creatinine was 0.7mg/dL, and the hematology study was otherwise unremarkable.  The Veteran's genitalia were normal.  The Veteran's extremities were somewhat cool, and he had mild varicose veins behind the right knee.  No edema was noted.  The Veteran's capillary filling time was about four seconds, and his fingernails and toenails were normal.  The Veteran's bones, joints, and muscles were found to be normal.  The Veteran had a good grip and stood on his heels and toes well.  There was no evidence of major motor weakness, atrophy, or tremor.  The Veteran's reflexes were physiologic without pathology.  The Veteran had normal sensation in the fingertips of both hands with 3mm two point discrimination.  There was no diminution of appreciation of light touch, pinprick, or vibration in the toes, forefeet, or any part of the lower extremities.  Toe position sense was good.

The examiner opined that the Veteran's hypertension was first noted and treated at approximately the same time his diabetes was first treated.  The examiner noted that the Veteran had known elevated blood sugars for several years prior, and the effect of sugar on the vascular tissue is well known.  The examiner therefore concluded that the Veteran's diabetes caused or at least played a large role in the Veteran's development of hypertension.  The examiner also opined that the Veteran's diabetes was more likely than not responsible for his erectile dysfunction.  The examiner noted that the Veteran had no evidence of peripheral neuropathy.  

The Veteran received an additional VA examination in July 2007.  The examiner noted that the Veteran took both oral medication and once-daily insulin shots in treatment of his diabetes.  The Veteran complained of approximately 20 hypoglycemic events during the preceding year, experiencing cold sweats, nausea, and "fuzzy" thinking.  The Veteran had not been hospitalized as a result of his diabetes, nor had he ever had ketoacidosis.  The Veteran took medication to control his blood pressure, which the Veteran reported tended to measure 130/90 mmHg.  The Veteran reported no history of urinary difficulties, including hesitancy, urgency, diminished stream, or dribbling; as noted in the June 2006 examination, the Veteran has one episode of nocturia.  The Veteran complained of diminished erections for the preceding five years, but the Veteran had completely restored erectile function with medication.  The Veteran complained of no notable paraesthesias in either foot or hand, except for a periodic sharp pain in his right forefoot that the Veteran believed was due to a previous injury.  The Veteran experienced no numbness or tingling.  Sensation in the Veteran's feet and hands was normal, and his balance was good.  The Veteran complained of numbness on the right side of his face following a 1978 jaw injury, but the Veteran had no other notable neurological symptoms.

Upon physical examination, the Veteran's blood pressure measured 132/88 mmHg.  The Veteran's skin was clear.  The Veteran's genitalia were normal.  The Veteran's extremities were somewhat cool, and he had mild varicose veins behind the right knee.  No edema was noted.  The Veteran's capillary filling time was about four seconds, and his fingernails and toenails were normal.  The Veteran's bones, joints, and muscles were found to be normal.  The Veteran had a good grip and stood on his heels and toes well.  There was no evidence of major motor weakness, atrophy, or tremor.  The Veteran's reflexes were physiologic without pathology.  The Veteran had normal sensation in the fingertips of both hands with fewer than 3mm two point discrimination.  There was no diminution of appreciation of light touch, pinprick, or vibration in the toes, forefeet, or any part of the lower extremities.  Toe position sense was good.  The examiner opined that the Veteran's hypertension was "probably" chronologically secondary to his diabetes.  The examiner found no other cardiovascular or neurological problems related to diabetes.

The Veteran received a third VA examination in February 2011, and an addendum opinion was issued in December 2011.  The examiner noted that the Veteran took both oral medication and once-daily insulin shots in treatment of his diabetes.  The Veteran reported no history of diabetes-related hospitalizations, surgeries, episodes of hypoglycemia reactions, or ketoacidosis.  The Veteran had to follow a special diet as a result of diabetes, but he was not restricted in his ability to perform strenuous activities.  The Veteran reported a history of hypertension with an approximate date of onset in 1995.  The Veteran took medication to control his hypertension.  A December 2011 addendum indicated that the Veteran had no urinary tract obstruction or urinary frequency.  The Veteran reported no symptoms of peripheral vascular disease, neurovascular disease, peripheral neuropathy, diabetic nephropathy, skin disorders, gastrointestinal disorders, or other diabetic complications.

The examiner noted that the Veteran suffered from erectile dysfunction as a result of diabetic neuropathy, and the Veteran took oral medication in treatment of this condition.  The Veteran reported that he was able to achieve vaginal penetration almost all of the time.

Upon physical examination, the Veteran's blood pressure measured 150/70 mmHg, 140/78 mmHg, and 148/68 mmHg.  The Veteran's upper extremities were normal bilaterally.  The Veteran's right lower extremity was mottled with thin skin, and the posterior tibial pulse was decreased.  The Veteran's left lower extremity was while with thin skin, and the posterior tibial pulse was decreased.  The lower extremities were both of normal temperature, without ulceration, and had normal dorsalis pedis pulses.

Upon reflex testing of the Veteran's peripheral nerves, the following reflexes were found to be normal bilaterally: biceps, finger jerk, abdominal, knee jerk, and plantar flexion.  The following reflexes were found to be hypoactive bilaterally: triceps, brachioradialis, and ankle jerk.  Upon sensory examination, the median, ulnar, and radial nerves were normal bilaterally as to vibration, pain/pinprick, position sense, and light touch.  The sural and superficial peroneal nerves were also normal bilaterally as to vibration, pain/pinprick, position sense, and light touch.  No dysesthesias were noted.  The Veteran had active movement against full resistance for all ranges of motion in all tested joints, the Veteran's muscle tone was normal, and no muscle atrophy was noted.  No peripheral edema was noted.

Blood testing indicated that the Veteran's BUN was 13mg%, creatinine was 0.7mg%.  Trace proteins greater than 6mg/dL were noted.  

The examiner opined that the Veteran's hypertension was not a complication of his diabetes because hypertension had its onset years before the diagnosis of diabetes.  The examiner further opined that the Veteran's diabetes did not worsen his hypertension.  The examiner noted that the Veteran had microalbuminuria, and that such condition was a complication of his diabetes.  The examiner clarified in a December 2011 opinion that microalbuminuria is evidence of renal dysfunction.

The Veteran has also submitted lay statements in support of his claim, stating that he has had allergic reactions to the drugs used to control his hypertension.

Applying the law to the facts of the instant case, as discussed above, in order to warrant a disability rating in excess of 20 percent for diabetes, the Veteran's condition must, at the very least, require insulin use, restricted diet, and regulation of activities.  See 38 C.F.R.  § 4.119, Diagnostic Code 7913 (2011).  Indeed, the threshold requirement for a 40 percent disability rating for diabetes is regulation of activities.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).  In the instant case, while the evidence of record demonstrates that the Veteran's diabetes requires the use of insulin and a restricted diet, the evidence does not demonstrate that the Veteran's diabetes requires regulation of activities.  Further, the record does not indicate that the Veteran has taken insulin in treatment of his diabetes, nor has the Veteran had episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations.  An evaluation in excess of 20 percent for the Veteran's diabetes, therefore, is unwarranted.

The Board further finds that there have been no distinct periods during the relevant time period in which the Veteran's disability was more than 20 percent disabling.  He is accordingly not entitled to receive a "staged" rating.  See Fenderson, supra.  As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim for an increased rating greater than 20 percent must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetic Complications

The Board will next consider whether the Veteran is entitled to separate evaluations for complications associated with his diabetes.  Compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent disability evaluation, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2011).  The Board will review the totality of the evidence to determine whether separate disability ratings may be assigned for the complications of the Veteran's diabetes.  This requires analysis of the severity of any identified complications of diabetes in order to ascertain whether such complications are compensable.  The evidence of record in the instant case indicates that the Veteran has been diagnosed with renal dysfunction, hypertension, and erectile dysfunction due to his diabetes. 

	Renal Dysfunction

Diabetic nephropathy is rated pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7541 (2011).  Under that diagnostic code, renal involvement in diabetes mellitus should be rated as renal dysfunction, as follows:

A noncompensable evaluation is warranted for evidence of albumin and casts with history of acute nephritis; or, hypertension noncompensable under Diagnostic Code 7101.  

A 30 percent rating is warranted for constant albumin or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.

A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101. 

An 80 percent rating is warranted for renal dysfunction with persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.

A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  

See 38 C.F.R. § 4.115a (2011).

Diagnostic Code 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under that code, hypertensive vascular disease is rated as follows:

A 10 percent evaluation is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.

A 40 percent evaluation is assigned for diastolic pressure predominantly 120 or more.

A 60 percent evaluation is warranted for diastolic pressure predominantly 130 or more.

With regard to the Veteran's hypertension, the record indicates that the Veteran's hypertension requires continuous medication for control.  The totality of the evidence of record, however, demonstrates that the Veteran's diastolic blood pressure has never been predominantly 100 or more, nor has his systolic pressure been predominantly 160 or more.  Instead, the Veteran's blood pressure measured as follows at each of his VA examinations:

	June 2006:		140/90 mmHg, 136/88 mmHg, 126/82 mmHg
	July 2007:		132/88 mmHg
	February 2011:	150/70 mmHg, 140/78 mmHg, 148/68 mmHg

The Veteran has not alleged that he has experienced blood pressure readings consistent with a compensable evaluation; the Veteran's private treatment records from K.F.P. similarly reflect diastolic blood pressure consistently less than 100 and systolic pressure consistently less than 160.  The criteria for a compensable rating for hypertension are therefore not met.

Turning next to the possibility of a separate rating based on renal dysfunction, the Board notes that the criteria for a compensable rating for renal dysfunction are disjunctive, rather than conjunctive, meaning that a compensable rating is to be assigned if any one of the criteria is met, even if none of the other listed criteria is met.  As noted above, a compensable evaluation for renal dysfunction based on hypertension is not available.  

With regard to a 30 percent rating, the record does not indicate that the Veteran has had constant or recurring albumin with hyaline and granular casts or red blood cells; the record contains no evidence of edema.  A 30 percent rating is therefore not for application.

With regard to a 60 percent rating, the Veteran demonstrated albuminuria at his February 2011 examination, but the Veteran has never had albuminuria "with edema" as is required by the 60 percent rating criteria.  With regard to a 60 percent rating based on a "definite decrease in kidney function," the Board observes that the Veteran has never been diagnosed with chronic renal insufficiency, nor has any medical care provider suggested that the Veteran's kidney function is "definitely decreased."   The Board acknowledges that the December 2011 addendum opinion states that "[m]icroalbuminuria IS evidence of renal dysfunction."  While this statement arguably implies that the Veteran has a "definite decrease in kidney function," the criteria for the 60 percent rating indicate that even "constant" albuminuria alone (without edema) does not warrant a 60 percent evaluation.  In other words, the language of the regulation demonstrates that albuminuria alone is not a "definite decrease in kidney function."  A 60 percent rating is therefore not for application.

With regard to an 80 percent rating, the Veteran's BUN has never been as high as 40 to 80mg%, and his creatinine has never been as high as 4 to 8mg%.  The Board additionally finds that that the Veteran has not experienced "generalized poor health" at any time during the appeals period as a result of nephropathy.  At the Veteran's June 2006 examination (before the Veteran's diabetes was treated with insulin), the Veteran indicated that he weighed 150 pounds at the time he was diagnosed with diabetes.  The Veteran weighed 138 pounds at the time of the June 2006 examination, he reported that his weight was stable, and he did not complain of anorexia.  The Veteran complained of fatigue at that time, stating that for the preceding few weeks he became tired after walking for as little as 10 minutes.  The examiner found the Veteran to be "trim, well-nourished, and fit appearing."  Despite the Veteran's fatigue and previous weight loss, the Board finds that the examiner's characterization of the Veteran is wholly inconsistent with a finding that the Veteran experienced "generalized poor health" at the time of his June 2006 examination.

Similarly, at the Veteran's July 2007 VA examination, the Veteran weighed 149 pounds.  The Veteran "generally [had] good energy and [felt] good," and the examiner again characterized the Veteran as "trim, well-nourished, and fit appearing."   At the Veteran's February 2011 examination, the Veteran weighed 140 pounds, and the Veteran reported that his weight was unchanged.  While the Veteran complained of dyspnea with mild exertion, the examiner found that the Veteran's condition had no effects on his daily activities.  Again, the Board finds that such results are not consistent with a finding that the Veteran suffered from "generalized poor health" at any time.  An 80 percent rating is therefore inapplicable at any time during the appeal period.

With regard to a 100 percent rating, the Veteran has never required regular dialysis, the inability to engage in more than sedentary activity, or markedly decreased function of the kidney and cardiovascular systems.  A 100 percent rating is therefore not for application.

When the criteria for a compensable rating under a diagnostic code are not met, as here, a noncompensable rating is awarded.  See 38 C.F.R. § 3.31 (2011).  The Veteran's renal dysfunction is therefore considered a noncompensable part of the diabetic process.

	Erectile Dysfunction

The evidence of record demonstrates that the Veteran suffers from erectile dysfunction for which he receives special monthly compensation based on loss of use of a creative organ.  With regard to a separate disability rating based on erectile dysfunction, this condition is rated by analogy, to "penis, deformity, with loss of erectile power."  See 38 C.F.R. § 4.20, Diagnostic Code 7522 (2011).  The rating schedule provides a 20 percent rating for deformity of the penis with loss of erectile power. This is a conjunctive set of criteria; both must be present to warrant compensation at the sole authorized level, 20 percent.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (stating that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  In this case, the medical evidence does not indicate that the Veteran has a penile deformity, and the Veteran has never so contended.  When the criteria for a compensable rating under a diagnostic code are not met, as here, a noncompensable rating is awarded.  See 38 C.F.R. § 3.31 (2011).  The Veteran's erectile dysfunction is therefore considered a noncompensable part of the diabetic process.

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  The record does not indicate that the Veteran has required any hospitalizations for his diabetes or complications thereof, nor does it indicate that the manifestation of his disability is otherwise in excess of that which is contemplated by the schedular criteria.  The available schedular evaluations for his service-connected diabetes and complications of renal dysfunction and erective dysfunction are adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  At the Veteran's February 2011 examination, the examiner opined that the Veteran's diabetes would have no effects on his functionality in his usual occupation and daily activities.  The examiner noted that the Veteran was currently employed as a timber mill worker full time, and he had been employed in that position for more than 20 years.  The Veteran had taken no time off from work in the preceding year as a result of his disability.  The Veteran has not argued, and the record does not reflect, that his service-connected disability renders him unemployable.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

An initial disability rating in excess of 20 percent for diabetes is denied. 

A separate compensable disability rating for renal dysfunction is denied.

A separate compensable disability rating for erectile dysfunction is denied.


REMAND

Although the Board regrets the delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issue of entitlement to a separate compensable rating for diabetic retinopathy must be remanded for further development.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  In its January 2011 Remand, the Board indicated that a new examination of the Veteran's diabetes and associated complications was required.  The Board specifically instructed the examiner to "evaluate and discuss the severity of all complications of diabetes mellitus, type II".  The Board finds that the discussion of the complication of diabetic retinopathy in the February 2011 examination was inadequate for the purpose of rendering a decision in the instant case.  An additional examination is therefore required.  

The February 2011 examiner stated that the Veteran had "mild non-proliferative diabetic retinopathy" in the left eye, and the examination report simply stated that the Veteran's visual acuity was "abnormal" in the left eye without providing any results of testing.  The examiner concluded that the Veteran's "visual problems thus far are probably a symptom of aging" without any further explanation.  The Board finds this to be an inadequate description of the current severity of the Veteran's retinopathy, and it finds that an additional eye examination is required.

While this matter is remanded for the above-described development of the record, the Veteran will have the opportunity to submit any other evidence or argument in support of his claim.  See 38 U.S.C.A. § 5107(a) (West 2002).  

Accordingly, the issue is REMANDED for the following actions:

1.  The RO or AMC should afford the Veteran with an examination with a licensed optometrist or licensed ophthalmologist to determine the current severity of his diabetic retinopathy.  The claims file, including a copy of this Remand, must be made available to the examiner, and the opinion must state that the examiner reviewed the claims file before rendering an opinion.

The examiner should perform all diagnostic testing and evaluation deemed necessary to properly evaluate the current severity of the Veteran's diabetic retinopathy, to include testing of visual acuity, visual field, and muscle function.  The results of such testing should be recorded in the examination report.  All testing should be performed and reported in accordance with the provisions set forth in 38 C.F.R. §§ 4.75, 4.76, 4.77, and 4.78.

Additionally, the examiner should specifically address whether the Veteran has experienced any incapacitating episodes (defined as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider) as a result of diabetic retinopathy.

2.  Then, the RO or AMC should then readjudicate the claim in light of all of the evidence of record.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time with which to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


